Hr. Justice Waterman delivered the opinion of the Court. It is one of the well recognized functions of courts of equity, wherever there is any tona fide doubt as to the true meaning of an instrument creating a trust, to, at the suit of the trustees brought for that purpose, give a judicial construction to the instrument, and direction to the trustee as to his powers and duties thereunder. Attorney-General v. Haberdasher’s Co., 1 Vesey, Jr., 295; In re Shaw’s Trusts, L. R. 12 Eq. 124; Perry on Trusts, Sec. 746; Pomeroy’s Eq. Juris., Secs. 1064, 1156; Bailey v. Briggs, 56 N. Y. 407. Where the public is interested in the execution of a trust, the attorney-general is the proper party, either plaintiff or defendant, as the representative of the public. Barbour on Parties, 468-661; Tudor’s Law of Charitable Uses, 161; Perry on Trusts, Sec. 773; Hunt v. The Chicago and Dummy Railroad Co., 20 Ill. App. 282-290; Jackson v. Phillips, 14 Allen, 539; Fund Association v. Beckman, 21 Barb. 565. The principal question presented in this case is whether the limitation as to the length of time for which leases of real property and the restrictions upon the character of investments to be made by the trustees of the will, continue after the property has passed out of the hands and control of such trustees. By the will the estate was divided, substantially, into two principal shares or classes. One of these was after the happening of certain events to be distributed to various individuals, relatives of the testator; the other share of the estate was to be applied by his trustees to the founding of a free public library. The testator foresaw that, as happened, a considerable number of years might elapse before his trustees could distribute the estate in accordance with the provisions of the will, and he also realized that the arrival of the period of distribution was uncertain and might come within the term of twenty years. In order, therefore, to provide that the title to 'real estate when divided at the period of distribution, should not be incumbered by too long leases, he, while giving in many respects the most ample powers of distribution to his trustees, restricted them, in the matter of leasing, to the making of leases for a period not exceeding twenty years. And foreseeing the desirability that the personal part of the estate should, at the arrival of the time for distribution, consist of readily convertible assets, having a well recognized market value, he provided that the trustees of the will should make investments of only certain kinds. The numerous individuals who were the objects of the testator’s bounty, it is manifest, take at the distribution of the estate an absolute ownership, free of any control of the trustees, but take the distributed estate in the condition in which the trustees, in accordance with the terms of the will, have placed it. So, too, the share to be applied for the founding of a free public library, when so applied, was to belong absolutely to such library, freed from all control of the trustees appointed to execute the will. The trustees under the will had two things to do, viz.: To manage and to distribute the estate; when the appointed time for-distribution came, and the estate was distributed, their functions as trustees of the will ended. In accordance with the will, they have given over the share to be used for the founding of a free public library to a corporation created for the purpose of receiving such share and administering it in accordance with the testator’s direction in that regard. There is in the will no provision as to how any of the individuals who took under this will were to manage their portions, and there is no direction as to the manner in which the property devoted to the founding of a free public library is to be managed; the setting apart of a portion as a permanent fund to provide an income for the purpose of extending and increasing the library is mentioned, but no directions as to its amount or management are given. The provisions of the will limiting leases of lands to twenty years and the restrictions as to the character of investments, are applicable to the entire estate; they affect the shares of individuals as much as the share devoted to library purposes. Such provisions have nothing to do with any portion of the estate after its distribution by the trustees of the will. Section four of the act under which appellee became an incorporated entity, does not add to the duties of the trustees of this will; it does make the clause of said will providing for the founding of a free public library a part of the law of appellee’s being, and appellee, under the provisions of said section four, can not transform the library into a book repository, not free, or remove it from the north division of the city of Chicago. It is bound to effectuate the testator’s desires in this regard; it is not bound in the management of its income fund to pay heed to the restrictions put upon the trustees from whom, in the due course of administration, it received the fund. The decree of the Circuit Court entered upon the overruling the demurrer of the attorney-general to the bill is affirmed.